                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE:                                            CASE NO. 20-50569-AMK

       MIA SIMMONS,                                CHAPTER 7

                     Debtor.                       JUDGE ALAN M. KOSCHIK


                                 MOTION TO SHOW CAUSE

       Now comes the Chapter 7 Trustee Julie K. Zurn (the “Trustee”) by and though

undersigned counsel, and hereby moves this Court to issue an order requiring Ronnie Holman

to appear and show cause why he should not be held in contempt of Court for violating this

Court’s Order Directing Ronnie Holman to Appear for Examination Pursuant to Bankruptcy Rule

2004 and Order for Production of Documents (the “Order”). Chapter 7 Trustee Julie K. Zurn

states the following in support of this motion:

       1.    On November 5, 2020, the Trustee filed a Motion for Order Directing Ronnie
             Holman to Appear and Produce Documents Pursuant to Bankruptcy Rule 2004 (the
             “Motion”). See Doc. 82. On the same date, this Court granted the Motion and
             entered an Order Directing Ronnie Holman to Appear for Examination Pursuant to
             Bankruptcy Rule 2004 and Order for Production of Documents (the “Order”) that
             required Ronnie Holman to produce the requested documents on or before
             November 16, 2020 and to appear at the office of counsel for the Trustee on
             November 20, 2020. See Docket # 83.

       2.    Ronnie Holman was served with a true copy of the Motion, the Order and a
             Subpoena with a check for witness fee and mileage by certified mail on November
             7, 2020. A copy of the signature card is attached as Exhibit A.

       3.    On November 9, 2020, Mr. Holman called the Trustee and indicated in his voicemail
             his intent not to appear for examination and claiming to have not received the
             Motion, Order, and subpoena. On November 10, 2020, Trustee returned Mr.
             Holman’s phone call. Mr. Holman abruptly ended the call after again indicating that
             he did not intend to appear and he was claiming the “fifth” anyways.

       4.    On November 19, 2020, Trustee filed a Notice of Adjourned 2004 Examination




20-50569-amk       Doc 87      FILED 12/08/20     ENTERED 12/08/20 09:00:55         Page 1 of 6
               changing the appearance date to November 30, 2020 at 10:30 a.m. and directing that
               Mr. Holman appear by video conference or telephone, rather than in person, due to
               the ongoing public health emergency. The Trustee mailed a copy of the Notice to
               Mr. Holman and left him a phone message regarding the change.

          5.   Ronnie Holman has not returned the Trustee’s last telephone call. Ronnie Holman
               failed to appear at the offices of the Trustee on the original scheduled date. Ronnie
               Holman failed to appear by video conference or telephone on the adjourned date.

          6.   Mr. Holman has not provided any documents to the Trustee.


          Based upon the foregoing, the Trustee hereby moves this Court to issue an order requiring

Ronnie Holman to appear and show cause why he should not be held in contempt of Court for

violating this Court’s Order of November 5, 2020 and for such other relief as this Court deems

just and proper. A proposed show cause order is attached as Exhibit B.


                                                       Respectfully submitted:


                                                       /s/ Julie K. Zurn
                                                       Julie K. Zurn (0066391)
                                                       BROUSE McDOWELL
                                                       388 South Main Street, Suite 500
                                                       Akron, Ohio 44311
                                                       330-535-5711 – phone
                                                       330-253-8601 – fax
                                                       jzurn@brouse.com

                                                       Attorney for Chapter 7 Trustee Julie K. Zurn
1100444




20-50569-amk         Doc 87    FILED 12/08/20       ENTERED 12/08/20 09:00:55           Page 2 of 6
                                CERTIFICATE OF SERVICE

       I, hereby certify that a copy of the foregoing Motion to Show Cause was electronically
transmitted on December 8, 2020 via this Court’s CM/ECF system to the following who are listed
on the Court’s Electronic Mail Notice List:

       Julie K. Zurn
       Chapter 7 Trustee

       Office of the U.S. Trustee

       Wilhelmina Huff, Counsel to Debtor


       and to the following via regular U.S. mail on December 8, 2020:

       Ronnie Holman
       1214 E. 83rd Street
       Cleveland, OH 44103




                                                  /s/ Julie K. Zurn
                                                  Julie K. Zurn




20-50569-amk      Doc 87    FILED 12/08/20      ENTERED 12/08/20 09:00:55        Page 3 of 6
                                                                     EXHBIT A




20-50569-amk   Doc 87   FILED 12/08/20   ENTERED 12/08/20 09:00:55    Page 4 of 6
                            EXHIBIT B




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE:                                               CASE NO. 20-50569-AMK

         MIA SIMMONS,                                 CHAPTER 7

                      Debtor.                         JUDGE ALAN M. KOSCHIK

                                   ORDER TO SHOW CAUSE

         For good cause shown, it is hereby ORDERED AND DECREED, that Ronnie Holman

appear    before   this   Court   on   the   _____    day   of   __________________,   2020   at

________________________________, and shall explain to this Court at that time why Ronnie

Holman should not be held in contempt of this Court for violating this Court’s Order Directing

Ronnie Holman to Appear for Examination Pursuant to Bankruptcy Rule 2004 and Order for

Production of Documents.

         IT IS SO ORDERED:

                                               ###




20-50569-amk       Doc 87       FILED 12/08/20       ENTERED 12/08/20 09:00:55     Page 5 of 6
SUBMITTED BY:

Julie K. Zurn (0066391)
Brouse McDowell
388 South Main Street, Suite 500
Akron, Ohio 44311
330-535-5711 – phone
330-253-8601 – fax
jzurn@brouse.com
Attorney for Chapter 7 Trustee Julie K. Zurn


NOTICES TO:

Office of the U.S. Trustee, via ECF

Chapter 7 Trustee Julie K. Zurn, via ECF

Wilhelmina Huff, Counsel for Debtor(s), via ECF


and to the following via regular mail:

Ronnie Holman
1214 E. 83rd Street
Cleveland, OH 44103




20-50569-amk      Doc 87     FILED 12/08/20    ENTERED 12/08/20 09:00:55   Page 6 of 6
